Wilde J.
afterward drew up the opinion of the Court. This case has been very ably argued, and if the principal question raised were now to be decided for the first time, it might be necessary to enter into the discussion of the principles on which it depends, more fully than we now deem it necessary to do. The question is whether, on an execution against a town or parish, the body or estate of any inhabitant may be lawfully taken to satisfy it. The question appears to have been settled in the affirmative by a series of decisions, and ought no longer to be considered as an open question.
It is generally true that an individual member of an aggregate corporation is not liable for any debts or demands against it. But to this principle, says Dane, our towns and parishes in Massachusetts are by immemorial usage an exception For on *569such an execution the body or estate of any inhabitant may be taken to satisfy it. 5 Dane’s Abr. 158.
The same doctrine is laid down by Chief Justice Parsons, in Riddle v. Merrimack Locks &c. 7 Mass. R. 187; and the sound reason, it is said, is, that as towns, and other such quasi corporations, have no corporate fund, and no legal means of obtaining one, each corporator is liable to satisfy any judgment rendered against the corporation.
In the case of the Inhabitants of Brewer v. The Inhabitants of New Gloucester, 14 Mass. R. 216, it was decided, that when judgment is recovered against the inhabitants of a town, execution may be levied upon the property of any inhabitant, as each inhabitant must be considered as a party to the suit. And there is clearly no distinction, in this respect, between the liability of an inhabitant of a town and that of an inhabitant of a parish.
The same doctrine is laid down in Merchants’ Bank v. Cook, 4 Pick. 414. “ Towns, parishes, precincts, &c. are,” it is said, “but a collection of individuals with certain corporate powers for political and civil purposes, without any corporate fund from which a judgment can be satisfied, but each member of the community is liable in his person or estate to the execution which may issue against the body.”
The same principle has been recognized as settled law in the State of Maine. Adams v. Wiscasset Bank, 1 Greenleaf, 361; Fernald v. Lewis, 6 Greenleaf, 264. And it is so considered by Chancellor Kent, in his Commentaries. 2 Kent’s Comm. (3d ed.) 274.
So in the case of the Attorney-General v. The Corporation of Exeter, 2 Russell, 53, Lord Eldon held, that if a fee farm rent was chargeable on the whole of a city, it might be demanded of any one who holds a part of or in the city, and he would be left to obtain contribution from the other inhabitants.
These authorities we consider as conclusive and binding, whether they be founded on general principles, or on an analogy between the liabilities of the inhabitants of towns and parishes and hundreds, or upon immemorial usage.
It is, however, denied by the plaintiff, that he was one of the inhabitants of the North Parish in Haverhill, against whom *570the execution issued, and on which his property has been taken; because he did not file a certificate of membership, as directed by the statute of 1811, c. 6, or by that of 1823, c. 106. But these statutes do not prohibit a party from joining a parish in any other manner than is therein prescribed, as was decided in Leavitt v. Truair, 13 Pick. 113. The agreement of the parties is sufficient to constitute membership. The plaintiff in 1831 was admitted as a member of the parish^ by a vote of the parish ; he has since attended the parish meetings and has voted as other members of the parish have, and has been chosen a trustee of the ministerial funds of said parish. These acts constitute him a member of the North Parish, whether by reason of his not filing a certificate, in pursuance of the act of 1823, c. 106, he is liable to be taxed in another par ish or not.
The next question to be considered is, whether the officer gave sufficient and legal notice of the time and place of sale of the bank shares taken on execution. By the return of the officer it appears, that notifications were posted up, as the law directs, in two public places in the town where the sale was to be made, and in one public place in each of two adjoining towns, thirty days before the time appointed for the sale; and that an advertisement, expressing the time and place of sale, and against whom the execution issued, was published three weeks successively, before the time appointed for the sale, in the Essex Gazette, a newspaper printed in said Haverhill. The objection to the sufficiency of the notice is, that it was not published three weeks before the day of the sale, as the statute requires, but three weeks before the time of sale But we are of opinion that the statute ought not to be thus strictly construed. The time of sale and the day of sale are, we think, named in the statute indiscriminately, and that they were intended to convey the same meaning, and to have the same effect. That sufficient notice was given for all useful purposes, cannot be doubted, and a literal and strict construction ought not to be adopted to defeat a fair sale.
The other objection to the return of the officer is removed by an amendment of the return, which we are of opinion the *571officer ought to be allowed to make, the truth cf the facts having been satisfactorily proved.
May term, 1838.
Nov. 10th. 1837.
Choate and Duncan contended,
that the plaintiff’s liability to Peckham’s execution was fixed by the judgment, and was not affected by his subsequently ceasing to be a member of the parish. Fernald v. Lewis, 6 Greenleaf, 264; Whittemore v. Smith, 17 Mass. R. 347; Marcy v. Clark, 17 Mass. R. 330.
Cushing and Minot, for the plaintiff.

Judgment for the defendants.

Peckham subsequently recovered another judgment against the North Parish in Haverhill, and delivered his execution to Bartlett, who levied it on three other shares in the Merrimack bank, belonging to Chase ; and Chase brought his action against the bank to recover a dividend on these three shares. In this case it appeared, that on the 4th of April, 1836, be tween 6 and 7 o’clock in the morning, Chase signed and delivered to the clerk of the North Parish a certificate that he no longer considered himself a member of that parish ; that since that time he had continued to be one of the trustees of the ministerial fund, and had been present at one or more parish meetings, but it did not appear that he had acted or voted thereat as a member ; and that on the same 4th of April, in the afternoon, the officer seized these three shares on the execution, and afterwards sold them and made a return like the one in the former case.

Per Curiam.

Upon the facts agreed, the plaintiff, we think, is entitled to recover the amount of the dividend claimed, as before the sale of the shares he had ceased to be a member oi the parish. The execution therefore did not run against him or his property, although he was a member of the parish when judgment, was recovered.